 LOCAL 1, BRICKLAYERS, MASONS AND PLASTERERS, ETC.119affecting commerce,to cease doing businesswithMercury,the Respondents haveviolated Section8(b) (4) (i)and (ii) (A) and (B) of the Act.224.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]'-'I shall specifically name these"persons" in my Recommended Order. The complaintnamed certain additional persons but these were not identified at the hearing and, there-fore, are not specifically listed in the Recommended Order.Local 1,Bricklayers,Masons and Plasterers International Unionof America,AFL-CIO ;Cement Masons Local 43, United Ce-ment,Lime and Gypsum Workers International Union, AFL-CIO; Local 28, International Brotherhood of Electrical Work-ers,AFL-CIO; Local 37, International Union of OperatingEngineers,AFL-CIO;Local 16, International Association ofBridge, Structural and Ornamental Iron Workers,AFL-CIO;Local 48, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO; Local 122, International Asso-ciation of Sheet Metal Workers,AFL-CIO;Local 29, Inter-nationalAssociationofMarble, Slateand Stone Polishers,Rubbers and Sawyers,Tile and Marble Setters Helpers andMarble Mosaic and Terrazzo Workers Helpers, AFL-CIO;Steamfitters Local 438, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO; Baltimore Building andConstruction Trades Council,AFL-CIOandConsolidated En-gineering Co., Inc.Cases Nos. 5-CD-53 through 5-CD-63. March4, 1963DECISION, DETERMINATION OF DISPUTE, ANDORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10 (k) of the Actfollowingcharges filed by Consolidated Engineering Co., Inc., herein calledConsolidated, alleging that Baltimore Building and ConstructionTrades Council, AFL-CIO, herein called the Council, and a number oflocal unionsaffiliated with it, had induced or encouraged employees tostrike for the purpose of forcing Chevrolet Division of GeneralMotors Corporation, herein called Chevrolet or the Company, toassignparticular work to members of these local unions, rather thantoGeneral Motors' direct employees, who arerepresentedby LocalNo. 678, United Automobile, Aircraft & Agricultural ImplementWorkers of America, UAW, AFL-CIO, herein called the UAW orLocal 678.A duly scheduled hearing was held before Joseph I. Nach-141 NLRB No. 8. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDman, hearing officer, on various dates from June 15 through July 20,1961.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduce evidence bear-ing upon theissues.The rulings of the hearing officer made at thehearing are free from prejudicial error and are hereby affirmed.Thereafter, the UAW, the Council and Local 48, United Associationof Journeymen and Apprentices of the Plumbing,and Pipe FittingIndustry of the United States and Canada, AFL-CIO, herein calledPlumbers Local 48, filed briefs which have been duly considered bythe Board.'Upon the entire record in the case, the Board makes the followingfindings :1.The parties stipulated and we find that General Motors andConsolidated are engaged in commerce within the meaning of theAct.2.The parties also stipulated and we find that the Council andeach of theninelocal unions affiliated with it and named as Respond-ents in the charge are labor organizations within themeaning ofSection 2(5) of the Act?3.The dispute.A. The work in disputeThe work dispute which gave rise to this proceeding occurred atBaltimore,Maryland, where the Company, in order to expand itsfacilities, is having a large building constructed as an addition toits automobile assembly plant.A general contract was awarded toConsolidated to erect this structure in three phases, at a cost of ap-proximately $16 million.Consolidated subcontracted various seg-ments of the overall job to a number of specialized construction con-tractors, each of whom traditionally uses journeymen craftsmen whoare represented by certain locals of AFL-CIO International unions.Certain plumbing and pipefitting work was subcontracted to Lloyd E.Mitchell, Inc., whose employees are represented by Plumbers Local48, and Steamfitters Local 438, herein called Local 438, both affiliatedwith the United Association of Journeymen and Apprentices of the1 The UAW's request for oral argument is denied, as in our opinion,the record and thebriefs adequately present the positions of the parties.2 Local 1,Bricklayers,Masons and Plasterers International Union of America, AFL-CIO ; Cement Masons Local 43, United Cement,Lime and Gypsum Workers InternationalUnion, AFL-CIO ; Local 28, International Brotherhood of Electrical Workers, AFL-CIO ;Local 37, International Union of Operating Engineers,AFL-CIO;Local 16,InternationalAssociation of Bridge,Structural and Ornamental Iron Workers,AFL-CIO ;Local 48,United Association of Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO ; Local 122, International Associa-tion of Sheet Metal Workers,AFL-CIO ; Local 29, International Association of Marble,Slate and Stone Polishers,Rubbers and Sawyers,Tile and Marble Setters Helpers andMarble Mosaic and Terrazzo Workers Helpers,AFL-CIO; Steamfitters Local 438,UnitedAssociation of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industryof the United Stales and Canada,AFL-CIO. LOCAL 1, BRICKLAYERS,MASONS AND PLASTERERS,ETC.121Plumbing and Pipefitting Industry of the United States and Canada,AFL-CIO, and both named Respondents as members of the Council.The electrical work under Consolidated's contract was awarded toBlumenthal-Kahn Electric Company, whose employees are representedby Local 28, International Brotherhood of ElectricalWorkers,AFL-CIO,herein called IBEW Local 28, and also a Respondent inthis proceeding.Consolidated's contract with the Company provides for the installa-tion of main product lines which carry paint, oil, antifreeze, and othermaterials from source tanks to certain locations within the new plant;it further provides for the placing of T-valves at certain points in theseproduct lines.These valves are the termination points of the generalplumbing, steamfitting, or pipefitting work to be performed underConsolidated's contract.As to electrical work, the contract providesfor the installation of principal or central electrical wires, which ter-minate at certain stops or outlets.Once the T-valves were installed, the Company began to use its ownpipefitter maintenance employees, from the maintenance department,to extend the pipes by installing 1-inch pipe, or "drop lines," from theT-valves to the assembly room floor.Rubber adaptor hose was thenattached to the drop lines, so as to make them ready for use on auto-mobiles as they passed through the assembly lines. In the samefashion, after the electrical outlets had been placed by subcontractors'employees,the Company utilized its own electrical maintenance de-partment employees to run conduits or wiring from the outlets tothe machines or equipment requiring electricity.At this auto assembly plant collective bargaining for the employeeshas long been predicated on the basis of an industrial unit, with UAWLocal 678 representing an overall unit of production and maintenanceemployees.Included in the single unit are all the employees in themaintenance department.As the electricians, pipefitters, and plumb-ers working for the construction subcontractors completed their as-signed work,as described above, and the maintenance department em-ployees started to extend pipes beyond the T-valves and wiring beyondthe electrical outlets, a question arose as to whether the employees ofthe construction contractors should carry the piping and electricalwork further,so as to perform also the lesser work being done bythe inside employees.The Company took the position that the lattergroup had a right to do that work because it had not been awarded toConsolidated Engineering in the general contract but instead reservedby Chevrolet to its regular employees.The work in dispute in thisentire proceeding is, therefore, only the installation of the "drop lines"from the overhead T-valves down to the assembly line locations, andthe necessary wiring from the larger cutoffs to the machines or equip-ment requiring electricity.This work is claimed by the Council on 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDbehalf of journeymen craftsmen represented by UA Locals 48 and438, and by IBEW Local 28; no specific claim for work is advancedon behalf of any other category of craftsmen.B. Evidence of illegal conduct by the RespondentsThe charge names as Respondents the Baltimore Building & Con-struction Trades Council, AFL-CIO, and nine of its constituent localunions, each a chartered local of an AFIr-CIO International union.On or about April 10, 1961, while construction of the new facilitywas in progress, and after the Company had assigned certain of itsmaintenance employees to perform the disputed work, the Councilestablished a picket line at the premises and the employees of all theconstruction subcontractors ceased work.It is conceded that thepicketing was authorized by the Council, that eight of the charged lo-cal unions participated in the picketing, and that the object of thepicketing was to force the Company or Consolidated, or both of theseEmployers, to assign the disputed work to members of the appropriatecraft local union of the Council rather than to employees of the Com-pany's maintenance department.Local 29, International Association of Marble, Slate and StonePolishers, Rubbers and Sawyers, Tile and Marble Setters Helpers andMarble Mosaic and Terrazzo Workers Helpers, AFL-CIO, did notparticipate in the picketing.By agreement of the parties, the picket-ing ceased on about April 20 and work was resumed.C. Contentions of the partiesThe Council contends that the work in question must be assigned toitspipefitters and its electricians because it is part and parcel of"new" construction,as distinguished from any comparable pipe-fitting and electrical work that might be performed by employeesengaged in the production process or running maintenance of anyprocessing or manufacturing plant. It draws a line of demarcationseparating the new building construction industry from all otherwork, and argues that craftsmen traditionally engaged in such oc-cupation are entitled to continue in its performance to the exclusionof all other workmen. In justification of this broad claim, the Coun-cil relies upon an asserted past practice of this Company and through-out the area generally.More particularly,the Council points to the"Miami Agreement,"discussed below, as conclusive evidence that theUAW, whichrepresents the Company's production and maintenancecomplement to which it chose to assign the work, has agreed to cedejurisdiction over "new building construction"to craft unions, andthat the work in dispute is "new"construction under the terms of theMiami agreement. LOCAL 1, BRICKLAYERS, MASONS ANDPLASTERERS,ETC.123U AW Local 678 contends that the Companyhas long assignedwork of this type to employees in itsmaintenancedepartment; thatit is only one aspect of the maintenance department's repetitive andlong-standing duties ; that the work is expressly covered by thecollective-bargainingagreementbetween UAW Local 678 and theCompany ; and that for thesereasonsthe Board should award thework in keeping with the assignment already made by the Company.The Company was duly served in advance of the hearing with anotice of hearing and a copy of the charge, in which it was specificallynamed as the Employer involved, as well as with several notices ofadjournment of the hearing, but did not appear. Its choice of assign-ment in the matter, however, is affirmatively indicated by the fact thatit assigned the work to the maintenance employees in the first instance,and that, despite the picketing and the consequent strike which delayedwork on the addition to its plant, it does not appear to have alteredis initial assignment or otherwise changed position?D. Applicability of thestatuteThe record shows clearly, and the Council and its constituentlocals concede, that these Unions picketed the jobsite, and therebysucceeded in inducing a work stoppage by their members, for thepurpose of forcing the Company or ConsolidatedEngineering, orboth, to assign the work in dispute to one group of pipefitters andelectricians instead of to the Company's maintenance department em-ployees performing the work.We therefore find that thereis reason-able cause to believe that a violation of Section 8(b) (4) (D) hasoccurred.Accordingly, we also find that the dispute is properly beforethe Board for determination under Section 10 (k).Local 29, International Association of Marble, Slate and StonePolishers, Rubbers and Sawyers, Tile and Marble Setters Helpers andMarble Mosaic and Terrazzo Workers Helpers, AFL-CIO, is a memberof the Baltimore Council, and, apparently, was for thisreason nameda Respondent in the charge.There is no evidence that this Union, orany person acting on its behalf, either participated in the decision ofthe Council to picket the construction project, or took part in any wayin the picketing which occurred.Absent any evidence pointing to anyillegal conduct by Local 29, we find that thereis not reasonable causeto believe that this Union engaged in conduct violativeof SectionaWe find no merit in the Respondents'contention that because the Company and theUAW were not formally designated"parties"to this proceeding the hearing must be setaside and a new one heldBoth the Company andthe UAWwere served with andacknowledged receipt of the notice of hearing,the UAW appeared and participated fullyin the hearing.On or about July 18, while the hearing was in progress,the Companywas again advised by telegram that it could participate;it did not appear.The purposesintended in hearings under Section 10(k) of the Act areadequately served when all partiesto the dispute aie nerved with notice of hearing and afforded opportunity to participateand to introduce evidenceWe hereby deny the Respondents'motion for a new hearing. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b) (4) (D).We shall therefore quash the notice of hearing withrespect to Local 29.E.Merits of the disputeA clear understanding of the nature of the quarrel over work pre-sented for resolution in this case requires at the outset some commentconcerning those factors or considerations to which the Board, in keep-ing with the principles set out in the Supreme Court'sCBSdecision,has accorded considerable weight in making affirmative work assign-ments under Section 10 (k) 4 In terms of the training,skill, or experi-ence required to perform the disputed work in this instance,neitherof the rival claiming groups has advanced any persuasive evidencethat the other is less qualified to perform it.Concededly the workdemanded by the construction industry pipefitters is pipefitting incharacter,such as ordinarily falls within the responsibilities of jour-neymen pipefiters or plumbers;similarly,the electricalwiring worksought on behalf of the electricians normally employed by Consoli-dated's subcontractor,is clearly included in what electricians dothroughout American industry.The employees to whom the Respond-ents would have us award the work are, without question,pipefittersand electricians;in turn, the maintenance department employees towhom the Company has assigned the work, are also classified aspipefitters,with their helpers and leaders, and as electricians, withtheir helpers and leaders.The testimony of Henry Holt,super-intendent of plant engineering,and Lewis Jefferies,Local 678 shopchairman,shows that the Company'smaintenance department consistsof skilled groups, such as carpenters and millwrights,aswell aselectricians.These specifically trained employees are the subjectof special and individual reference within the currentTJAWcontractwith the Company. They are separately listed in the agreement under"Skilled Classifications,"with varying wage rates depending upontheir classification as journeymen, helpers, or leaders.Thus thedispute is not one which sets one classification or craft category ofemployees against a different and unrelated type of workman. Itpresents instead two groups of electricians who advance conflictingclaims to perform the electrical work in dispute,and two groups ofpipefitters,or plumbers,each of whom claims exclusive right to dothe straightpipefittingwork involved.The extensive assembly plant operation carried on by Chevroletat this location is without question comparable in mechanical com-plexity and diversification of work functions to other such plants inthe automobileindustryand to like large manufacturing processes inother industries generally.That the maintenance department elec-'N.L R.B.v.Radio & Television Broadcast Engineers'Union, Local 212 (ColumbiaBroadcasting System),346 U.S. 573;J. A.JonesConstruction Company,135 NLRB 1402. LOCAL 1, BRICKLAYERS, MASONS AND PLASTERERS, ETC.125tricians and pipefitters are not substantially distinguishable, with re-spect to their journeymen craft status, from their counterparts onwhose behalf the Respondents claim, is persuasively indicated by thefact that in other manufacturing assembly plants in this industrymaintenance electricians and maintenance pipefitters are members ofand are represented in collective bargaining by the same Internationalunions which caused this proceeding to come to the Board 5 And ofcourse, electricians and pipefitters of this kind are represented by theseInternational unions throughout industry as evidenced by Board cer-tifications without number.The primary grounds urged by the Respondents as a reasonablebasis for this Board to award the disputed work to one group of pipe-fitters and electricians instead of to another is the difference between"new" construction and what they refer to as maintenance or opera-tional work.As to why the Board, should deem this difference suffi-cient, the Respondents rest primarily upon an assertion that theUAW, which represents the maintenance employees, has agreed tosuch a division of work.We are asked to consider the Miami agree-ment, together with whatever opinion may have been expressed by atwo-man team operating pursuant to that agreement, as proof of thisunderlying factual assertion.The Miami agreement was made in 1958 between the presidents ofthe Building & Construction Trades Department, and the IndustrialUnion Department, subordinate groups within the AFL-CIO, inwhich the Respondents and the UAW are respective members. Itspurpose was to achieve harmonious and, peaceful reconciliation of alongstanding disagreement as to which AFL-CIO Internationalunions or which of their constituent locals should represent workmenin the building and construction industry, as distinguished from em-ployees occupied in operation or maintenance of production plants.This agreement consists of a letter of understanding, in pertinent partreading as follows :There are two areas in which the jurisdictional lines between thebuilding trades craft unions and the industrial unions are clear.New building construction, on the one hand, should be the work ofthe workers represented by the building trades craft unions; pro-duction and running maintenance work, on the other hand, shouldbe the work of the workers represented by industrial unions. Be-tween the two clear areas set forth above there is a doubtful area.6There have been numerous cases wherein locals of these same craft international unionshave sought units of either maintenance electricians or maintenance pipefitters, and theBoard has directed elections in such unitsFor example, seeGeneralMotorsCorporation,Delco Remy Division,53 NLRB 110;GeneralMotors Corporation,Harrison RadiatorDivision,71NLRB 757;CadillacMotor Car Division, Cleveland Tank Plant,GeneralMotors Corporation,94 NLRB 217;Ford Motor Company, Aircraft Engine Division,96NLRB 1075;Ford MotorCompany,100 NLRB 813;Buick Motor Division,General MotorsCorporation Jet Plant,WillowSprings,105 NLRB 488. 126DECISIONS Or NATIONAL LABOR RELATIONS BOARDIn this doubtful area, decisions should be made on the basis ofestablished past practices on a plant, area or industry basis.As to the mechanics for implementing this understanding, the twogroups also provided as follows:The AFL-CIO will place on its staff three (3) persons sug-gested by the Industrial Union Department and three (3) personssuggested by the Building and Construction Trades Department.These six (6) persons will be divided, into three teams of twomen-one from the Building and Construction Trades Depart-ment and one from the Industrial Union Department on eachteam.These teams will work under the direction of the President ofthe AFL-CIO and will devote their full time to adjusting dis-putes between building trades unions and industrial unions inkeeping with the policy stated above.Disputes that are not settled by the two-man teams will thenbe referred to a Committee consisting of the President of theBuilding Trades Department, the Director of the IndustrialUnion Department and one person representing the President ofthe AFL-CIO. In the event this three-man Committee cannotsettle the dispute, it will then be referred to the Special Com-mittee established by the AFL-CIO Executive Council.At the request of the United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, the machinery of the Miami agreementwas invoked when Chevrolet started to assign the disputed work to itsmaintenance department employees.A two-man team, consisting ofJames C. Gildea of the industrial union department, and Anthony J.Smith, of the building and construction trades department, was sentto Baltimore.They met with the interested parties on February 2,1961, at theUAWlocal office, where the disagreement was aired.Thetwo-man team was unable to persuade local representatives of theRespondents and of the UAW to settle their differences and reportedback to the president of the AFL-CIO on February 7.Kirkwood,the president's executive assistant, testified that the dispute was thensubmitted for second-step consideration in accordance with the pro-cedure set out in the Miami agreement, and that a supplementary re-port was requested from the two-man team. This report, prepared bySmith but unsigned, reads in part as follows : "The team has no doubtthat the work involved is within the new construction provision of theMiami Agreement."Clearly, the Miami agreement does not represent a firm contract forarbitration that would be binding upon the participating parties. Itdoes provide a significant forum for discussion among disputants and LOCAL 1, BRICKLAYERS, MASONS AND PLASTERERS, ETC.127a conciliation or settlement procedure rising to the top level of theorganization, but with no promise by any party to abide by any con-clusion that might be reached between the members of the initial on-the-spot investigating team of two men, or even by the AFL-CIOexecutive council itself.Therefore, the council's insistence in its briefthat this dispute was "settled" within the procedures set out in theMiami agreement, misconceives both the arrangement, and its intendedobjective.Had the ultimate and the salutary goal of that agreementbeen reached in this instance, the contending labor organizations wouldbe in "agreement" now, and, presumably, the dispute having thus beensettled would not be before this Board for consideration.Notwithstanding this clear purport of the Miami agreement, thecouncil insists that the two-man team agreed with its contention thatthe work in dispute belonged to building craft employees and thattherefore this Board must award the work accordingly. SeN eral wit-nesses, called by the Respondents, testified that Gildea, of the indus-trial union department, voiced the opinion at the February 2 confer-ence that the work belonged to the local craft minions.The councilthen argues that this opinion was also reflected in the March 15 sup-plementary report.However, Gildea, also a witness, denied havingmade such a statement, and in support, correctly pointed to the factthat under the Miami agreement his function was limited to advisingand attempting to induce the disputants to reach their own amicableagreement. In any event, the opinion of one team member, even as-suming it was expressed, cannot in these circumstances supplant thestatutory duty resting upon this Board to make the affirmative aNv ard.In our opinion, the record as a whole leaves no doubt that, as Kirk-wood himself testified, this dispute has not been settled by the com-peting groups, either within or apart from the framework of theMiannn agreement.The UAW never yielded iii its position that thedisputed work is not "new" construction; as a constituent Memberof the industrial union department it n cold necessarily have c'ancededthis point if in fact the objectives of the Miami agreement had beenachieved.6The council and its affiliated local unions further contend that Impartfrom the Miami agreement, the Board should award the disputedcork to the craft locals on the ground that the craft unions have pre-viously performed it, both at the Chevrolet plant here involved andin the Baltimore area generally.Extensive portions of the recordare devoted to the testimony of members of both Pipe Fitters Local438 and Plumbers Local 48, as well as of Local 28, IBEW, in supportof this assertion.There is also, however, ofFsetting testimony of otherCf Tri-County Building and CountsuctsonTsodes Council of l bon and V.anstsi, IFL-C10 (TheJohn G Rulslsn Construct, on Company),137 \LRL' 1444 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses clearly establishing that plant maintenance employees havealso been used for the same or comparable duties.Alfred Christopher and Alfred Biel, journeymen pipefitters andforemen, testified that during the reconversion of the Chevrolet plantin 1945-46, trunk lines and drop lines were installed by outside build-ing tradesmen rather than by the Company's maintenance employees.Again in 1950, according to Robert Waggoner, Local 438 journeymansteamfitter, installation of powerglide fluid trunk lines and drop lineswas done by building tradesmen.Biel also testified that during aplant expansion program in 1958 practically all the piping work wasperformed by members of the craft unions.As to area practice, Vincent Bonadio, business agent of Local 438,testified that at the Davison Chemical Company in Baltimore, productlines for steam, water, and other products were installed by buildingtradesmen.The evidence also shows that outside construction trades-men installed similar piping at the Glidden Paint Company and atWestinghouse Electric Company in Baltimore, where air, gas, andwater lines were erected.The testimony of Thomas Cobb, anotherjourneyman pipefitter, further indicates that similar piping workwas performed at the Potomac-Edison Company. Other testimonyshows that similar plumbing work by craft union journeymen wasperformed at the Glen L. Martin Company, Inc., and the BendixCorporation, both in the Baltimore area.Paul Ziegler, journeyman electrician and shop steward of Local 28,testified that at the Westinghouse expansion project in 1951, all newwiring, lights, feeders, and similar electrical installations were putin place by craft union electricians.Charles Burkhart, anotherjourneyman craft electrician, stated that atWestinghouse Electricin 1956 craft union electricians installed all the feeders, lights, andother electrical wiring rather than that company's maintenance elec-tricians.Joseph Beckhardt, business manager of Local 28, addedthat at the Revere Brass and Copper Company craft union employeesran wire and installed lights and additional runs as well as differenttypes of electrical equipment.Against the foregoing, a number of UAW, Local 678, members, em-ployees of Chevrolet, testified that during the course of the year, whenautomobile models are changed in the regular course of business, orwhen other changes in the assembly process require relocation of droplines, they are called upon, and often do install additional drop linesand move existing ones to new places in the production areas. Thereis similar direct evidence that during both the post war conversionof the plant and during the 1958 expansion of the facilities, part ofthe drop line installation was reserved to the maintenance departmentemployees and in fact performed by them. There is other substantial LOCAL 1, BRICKLAYERS, MASONS AND PLASTERERS, ETC.129supporting testimony by Michael J. Christ, amaintenance electrician,that electrical work, of the kind here in dispute, has been performedboth in relocation of Chevrolet plant machinery and in theinstalla-tion of new equipment.The foregoing is but a sampling of the detailed testimony set outin the extended record, which, in its totality, leads only to the conclu-sion that the type of work in di'pute has been performed,as a matterof past practice, by both groups of employees now claiming it. There-fore, the Council's claim that its employees are entitled to it now be-cause of persuasive precedent is not adequately supported in fact.On this pertinent factor of practice we deem it particularly significantthat the maintenance department craftsmen perform the disputedwork as a routine portion of their regular duties in the normal oper-ation of the plant and that presumably they will continue to do itin the future.On the basis of the record as a whole, and on appraisal of all therelevant considerations, we believe that the maintenance departmentemployees are entitled to continue performing the work in disputein keeping with the Company's assignment.The skill and trainingrequisite for proper performance of the work has not been shownto differ between the two claiming groups of workmen.'The con-struction contract awarding the work to Consolidated, and, of course,the igreer_ient subcontrac Ong part of such work to the pipefitter andelectrical subcontractors, do not cover the work in dispute.The agree-ment with UAW Local 678 recognizes the craft categories, withappropriate wage scales provided, of the maintenance departmentemployees to whom the specially skilled work was assigned.Andfinally, evidence of past practice reveals a mixed experience insteadof a consistent pattern in favor of the outside workmen such as towarrant a departure now from the assignment which the Companywishes to continue.And the Miami agreement between the Building and ConstructionTrades Department and the Industrial Union Department of the AF.i -C1O, which is urged as the Respondents' principal supporting argu-ment, itself recognizes a gray, or "doubtful" area between outright"new" building construction and production and running maintenancework.That the dispute here falls within that middle area must beconceded from the very fact that the parties to the agreement them-'Plumbers Local 48 contends that under Maryland and Baltimore City statutes, Local678,UAW, maintenance employees are not qualified to perform the disputed plumbingwork, and that any awardto the UAWor its members would encroach upon the pre-rogatives of State or local authorities.However,an extended discussion of this positionisnot warranted in the instant case, since we are not justified in finding, on the basisof this record,that the Company's employees,who are members of UAW,are not qualifiedunder applicable State or local law to perform the disputed workMoreover,our award isnot to the UAW or itsmembers, but to the employeesof Chevroletwho are presentlymembers ofthe UAW. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDselves were unable to agree upon its proper allocation. Indeed, werethe officials charged with responsibility to implement the Miami agree-ment to decide this issue, they would have no choice but to look to thevery factors which we use in making the affirmative determinationwhich the statute requires.In these circumstances, we shall determine the jurisdictional disputeby deciding that the Company's maintenance department employeesare entitled to perform the disputed work.Our present determinationis limited to the particular controversy which gave rise to this proceed-ing.In making this determination, we are assigning the disputedwork to employees represented by Local 678, UAW, but not to 678,UAW, or to its members.Accordingly, we find that the Council and its affiliated local mem-bers are not and were not entitled by means proscribed by Section8(b) (4) (D) of the Act to force or require Chevrolet or ConsolidatedEngineering to assign the disputed work to construction employeesrepresented by the Respondent Unions rather than to the Company'sown employees in the maintenance department.DETERMINATION OF DISPUTEOn the basis of the foregoing findings, and upon the entire recordin the case, the Board makes the following determination of disputepursuant to Sec} ion 10 (k) of the Act :1.Maintenance department employees of the Chevrolet Division ofthe General Motors Corporation, who are represented by Local No.678, United Automobile, Aircraft and Agricultural Implement Work-ers of America, UAW, AFL-CIO, are entitled to perform theplumbing, pipefitting, and electrical work reserved to them by theCompany in the construction of the assembly plant at t'ie Company'sChevrolet plant in Baltimore, Maryland.2.Baltimore Building and Construction Trades Council, AFL-CIO; Local 1, Bricklayers, Masons and Plasterers International Unionof America, AFL-CIO; Cement Masons Local 43, United Cement,Lime and Gypsum Workers International Union, AFL-CIO; Local28, International Brotherhood of Electrical Workers, AFL-CIO, Lo-cal 37, International Union of Operating Engineers, AFL-CIO; Local16, International Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO; Local 48, United Association of Journey-men and Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO; Local 122, InternationalAssociation of Sheet Metal Workers, AFT.-CIO; Steamfitters Local438, United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada, AFL-CIO, are not and have not been lawfully entitled to force or require OIL CITY BRASS WORKS131the Company, or' asiy other employer to-'assign the disputed work toconstruction employees represented by these unions.3.Within 10 days from this decision and determination of disputethe Baltimore Building and Construction Trades Council, AFL-CIO,and each of its above-named members shall notify the Regional Direc-tor for the Fifth Region, in writing, whether or not they will refrainfrom forcing or requiring Chevrolet by means proscribed by Section8(b) (4) (D) to assign the work in dispute directly or indirectly toconstruction trades workers, rather, than to Chevrolet's own= employeesin its maintenance department.[The Board quashed the notice of hearing in this case insofar as itapplies to Local 29 of the International Association of Marble, Slate,and Stone Polishers, Rubbers and Sawyers, Tile and Marble SettersHelpers and Marble Mosaic and Terrazzo Workers Helpers, AFL-CIO.]Oil City Brass WorksandInternational Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers and Help-ers, Local 587, AFL-CIO.Case No. 23-CA-1416.March 5,1963DECISIONAND ORDEROn November 29, 1962, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action as set forth in the attached Intermediate Report.Thereafter,the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entire rec-ord in this case, including the Intermediate Report and the Respond-ent's exceptions and brief,and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner.'1We agree with the Trial Examiner's conclusion that the Respondent discriminatorilylaid off six employees on March 9, 1962.We do not, however, rely on the finding thatthe Respondent had, during prior slack periods, followed a policy of reducing workinghours instead of laying off employees,and of considering seniority in selecting employees141 NLRB No. 12.708-006-64-vol. 141-10